         Case 1:18-md-02865-LAK Document 125-4 Filed 06/03/19 Page 1 of 15

                                      LUNDGRENS



The Danish Tax Appeals Agency
Ved Vesterport 6, 4th floor
1606 Copenhagen V, Denmark




                                                                                          Ref.no.: 61779
                                                                                       nbs@lundqrens.dk
                                                                                         Tel.: 3525 2925
                                                                                       jak@lundqrens.dk
                                                                                          Tel.: 35252942
                                                                                         3 August 2018



Dear Sirs

GOLDSTEIN LAW GROUP PC 401K PROFIT SHARING PLAN

On behalf of our client, Goldstein Law Group PC 401K Profit Sharing Plan, we hereby appeal the
decision delivered by SKAT on 4 May 2018. The decision is produced as Exhibit 1.


In the appeal to the Tax Appeals Agency, we enter the following claim:


CLAIM


THAT SKAT's decision of 4 May 2018 be amended to the effect that SKAT's previous decisions on
dividend tax refunds to the Appellant for a total of DKK 9,521,280 be affirmed.


STATEMENT OF FACTS


The Appellant was formed on 1January1999 and is a US pension plan which is tax exempt according
to internal US rules and exempt from the liability to pay withholding tax on dividends from Denmark
under the DK-US double taxation convention.


In the period from 2014 to 2015, the Appellant made investments in Danish shares and in that
connection received dividends on those shares. In connection with the payment of those dividends,
dividend tax was withheld on the dividends. Subsequently, the Appellant regularly claimed refunds
of such dividend tax, and SKAT granted the refunds.




 Lu"NDGREN'S .IDVOKATPARTNERSELSKAB                                          VAT NO. DK. 36 44 20 42
 TUBORG BOULEVARD 12                                                         LUNDGRENS.DK
 2900 HELLERUP                                                               TEL +45 3525 2535
          Case 1:18-md-02865-LAK Document 125-4 Filed 06/03/19 Page 2 of 15

                                       LUNDGRENS



This case concerns the fact that, by the decision under appeal, SKAT has now revoked those previous
decisions in which SKAT acknowledged that the Appellant was entitled to the dividend tax refunds.


1.     Background to investments


Goldstein Law Group PC 401K Profit Sharing Plan ("Goldstein") was established on 1 January 1999.
Since its establishment, Goldstein has made a large number of investments in both US and foreign
(non-US) securities, financial products and contracts, etc.


In 2014 - 15 years after its establishment - the Appellant started taking an interest in Danish shares.
After looking into the market conditions of investments in Danish shares, the Appellant decided to
add the investments in question to the portfolio of investments the Appellant was already making
under the auspices of the brokerage company ED&F Man Capital Markets Limited.


ED&F Man Capital Markets Limited, which is part of the ED&F Man Group, is a large and well-reputed
global financial brokerage company, which is authorised and subject to supervision by the Financial
Conduct Authority ("FCA") (194926). The company's office address is 3 London Bridge Street,
London, SEl 9SG, United Kingdom, and it is registered in the UK under company registration number
1292851 (equivalent to a Danish CVR number).


ED&F Man Group was established in 1783, and today has about 6,000 employees in 60 countries.


In connection with the cooperation between the Appellant and ED&F Man Capital Markets Limited, a
number of framework agreements were concluded which formed the basis of the parties' cooperation
and the investments which the Appellant decided to make in the subsequent years.


The Appellant has no - and never has had any - overlap of interests with ED&F Man Capital Market
Ltd.


For a better understanding of the general services provided by ED&F Man Capital Markets Ltd.,
reference is made to the company's website, according to which:


"We provide fixed income, equity and commodity exchange-traded funds and source liquidity for
listed and OTC block trades. We help customers from banks to hedge and real money funds with
algorithmic trading strategies and voice, electronic, chat, and FIX staged access."




 LUNDGRENS   ADVOKATP-~TNERSELSK..\B                                           VAT NO. DK. 36 44 20 42
 TUBORG BOULEV.-1.RD 12                                                         LUNDGR.fu...S.DK
 2900 HELLERUP                                                                 TEL +45 352S 2535
          Case 1:18-md-02865-LAK Document 125-4 Filed 06/03/19 Page 3 of 15

                                     LUNDGRENS



"We provide equity crossing in pan-European, Asian, US and Canadian equities. With a client base
across Europe, North America and Asia-Pacific, we can quickly execute over-the-counter or on-
exchange trades. We also offer execution and clearing of ICE and Eurex single stock futures and
options."


"We provide clearing and settlement for equities and fixed-income securities. We offer global services
for on-exchange securities deals and settlement, and custodian services for on-exchange and over-
the-counter transactions. We can provide a full list of markets covered on request."


"We provide specialized securities lending and financing services to hedge funds and proprietary
trading firms."


As can be seen above, ED&F Man Capital Markets Ltd. offers a wide range of different investment
opportunities to its customers in all types of securities, etc.


2.   The investments made


As mentioned above, the Appellant was established on 1 January 1999, and since then the company
has engaged in financial investments, including through ED&F Man Capital Markets Limited.


In 2014, investments in Danish shares were recommended to the Appellant - among other things
because the Appellant, as a US pension plan, is entitled to a 100% refund of Danish dividend tax
withheld at source.


Against that background, the Appellant made a total of eight transactions in Danish listed shares in
2014 and 2015. Dividends were distributed on all of the shares, and the usual dividend tax was
withheld at source, and subsequently the Appellant claimed dividend tax refunds.


                                              **********

As already mentioned, the Appellant has invested in securities in a great number of countries over
a number of years. To avoid having to familiarise itself with the refund procedure in each individual
country, over the years the Appellant has contracted with various professional service providers to
handle. the practical side of claiming dividend tax refunds pursuant to the rules applicable to
investments in the relevant country.




 LUNDGRENS ADVOKATPAllTNER.SELSKAB                                            VAT NO. DK. 36 44 20 42
 TUBOR.G BOULEVARD 12                                                          LUNDGRE...'i!S.DK
 2900 HELLER.UP                                                               TEL +45 3525 2535
          Case 1:18-md-02865-LAK Document 125-4 Filed 06/03/19 Page 4 of 15

                                            LUNDGRENS


After 2012 when the Appellant started investing through ED&F Man Capital Markets Limited, the
Appellant was introduced to Goal TaxBack, a business partner of ED&F Man Capital Markets Limited's.
Goal TaxBack provides the service of claiming dividend tax refunds for foreign investors.


As a result of the above, the Appellant issued a power of attorney to Goal TaxBack to allow them to
claim a refund of the dividend tax withheld. Exhibit 2 is the power of attorney that was issued for
this purpose.


For purposes of claiming the dividend tax refund on the Appellant's behalf, Goal TaxBack submitted
a claim for a refund of the dividend tax withheld.


Exhibit 3 is a claim form completed by Goal TaxBack (Form 06.003 (ENG)), providing all of the
details requested by SKAT - then and now - in order to decide whether to grant a dividend tax
refund. The claim form submitted by Goal TaxBack was accompanied by the following documents:


   •     A tax voucher, which serves as documentation of the dividends distributed as well as the
         dividend tax withheld.
   •     A so-called "certificate of residency", which is to serve as documentation that the person
         (natural or legal) claiming the dividend tax refund is tax resident in the country with which
         Denmark has concluded a double taxation convention authorising such person to claim
         dividend tax refunds.


The certificate of residency (Form 6166) issued by the US Department of the Treasury is produced
as Exhibit 4. According to the certificate, the Appellant is a pension plan which is tax resident in
the USA and exempt from US tax liability. Apart from serving as documentation that the Appellant
is tax resident in the USA, the certificate also establishes that the Appellant is a US pension plan,
and the Appellant is therefore entitled to a 100% dividend tax refund under article 10(3) of the DK-
US double taxation convention.


It is emphasised that Form 6166 is a standard form used by the US Department of the Treasury as
documentation in connection with dividend tax refund claims under all double taxation conventions
concluded by the USA. Consequently, this is not a form that has been prepared specifically for the
Appellant or specifically for dividend tax refund claims in respect of Danish shares.


On the basis of those documents, Goal TaxBack claimed a refund of the dividend tax withheld in
respect of the shares owned by the Appellant at the time of distribution.




 LUNDGRE.NS .>.DVOK.....TPAR.TNER.SELSKAB                                      V....T NO. DK. 36 44 20 42
 TUBOR.G BOULEVARD 12                                                          Lu'°'DGR.ENS.DK
 2900 HELLER.UP                                                                TEL +45 3525 2535
         Case 1:18-md-02865-LAK Document 125-4 Filed 06/03/19 Page 5 of 15
                                         LUNDGRENS




After SKAT's examination of the above material, SKAT decided to refund the tax withheld as the
Appellant was entitled to a 100% dividend tax refund under the DK-US double taxation convention.


                                             **********
SUBMISSIONS


In support of the claim made, it is submitted on an overall basis that the Appellant was the beneficial
owner of the shares in question at the time when the dividends were declared.


Under Danish law, it is the owner of the shares at 23:59:59 on the day when the dividends were
declared by the general meeting who is deemed to be the beneficial owner of the dividends
distributed and thus also the party who is entitled to claim a refund of the Danish dividend tax paid
in respect of the shares.


The Appellant is a lawfully established and registered pension plan under the DK-US double taxation
convention. Documentation has been produced to establish that the Appellant is tax resident in the
USA, but exempt from US tax liability, see Exhibit 4.


The Appellant has received documentation from ED&F Man Capital Market Limited of having owned
and been in possession of the shares in question at the time when the dividends were declared by
the company.


In addition, the Appellant has received documentation of having received the dividends less the
dividend tax withheld. Thus, the Appellant has also received documentation showing that Danish
dividend tax was actually withheld on the dividends in question.


The Appellant thus satisfies the conditions for a dividend tax refund, see article 10 of the DK-US
double taxation convention.


Accordingly, the Appellant was entitled to receive the dividend tax refunds and SKAT was therefore
not entitled to revoke its previous favourable administrative act by the decision under appeal.


                                             **********




 LUNDGRE.."1S ADVOKATP•.utTNERSELSK.AB                                         V.-1.T NO. DK. 36 44 20 42
 TUBORG BOULEV.-1.RD 12                                                        Lv"NDGRENS.DK
 2900 HELLERUP                                                                 TEL +4; 3;2; 2;35
          Case 1:18-md-02865-LAK Document 125-4 Filed 06/03/19 Page 6 of 15

                                          LUNDGRENS



In its decision, SKAT states on page 2 that, in SKAT's opinion, the Appellant's refund claims were
supposedly fraudulent, and it can also be seen that SKAT has reported this - and apparently other
- cases to the State Prosecutor for Serious Economic and International Crime as a result of its
suspicion that the Appellant allegedly did not own the shares underlying the refund claims and as a
result of its suspicion ttlat the Appellant allegedly did not receive the actual dividends distributed by
the company.


Basically, those allegations seem quite detached from the facts in this case.


Moreover, those allegations are in conflict with the documentation received by the Appellant from
ED&F Man Capital Market Limited, and the Appellant is thus unable to recognise SKAT's version of
events.


The Appellant has made usual investments in Danish shares. All of these investments - including the
ownership and receipt of dividends - have given rise to usual registrations and entries in the
Appellant's account with a large international well-reputed investment company which is subject to
supervision by the UK financial supervisory authorities.


The documentation submitted with the claim form is and was quite usual and also fully adequate
documentation of both ownership and cash flows. The documentation in question fully corresponds
to the documentation which SKAT continues to recommend claimants to submit with their dividend
tax refund claims, and the documentation fully corresponds to the documentation required by SKAT
over many years of established practice.


At no time has the Appellant had any basis for questioning the validity of the documentation received
by the Appellant from ED&F Man Capital Market Ltd., and the Appellant still has no basis for
questioning the genuineness of the entries and registrations which form part of the records from
ED&F Man Capital Market Ltd.




PROCEDURAL ISSUES


We request the opportunity to argue our case at an office meeting before a statement of facts is
prepared in the matter. In addition, we request that this appeal be heard by the National Tax
Tribunal.




 Lu"NDGRENS .IDVOK..>,.TPARTNE.RSELSKAB                                          VAT NO. DK. 36 44 20 42
 TUBORG BOULEVARD 12                                                             Lu"NDGRE..."S.DK
 290() HELLERUP                                                                  TEL +45 3525 2535
         Case 1:18-md-02865-LAK Document 125-4 Filed 06/03/19 Page 7 of 15

                                        LUNDGRENS




We reserve the right to request an oral hearing to argue our case before the Tribunal. Today, the
appeal fee of DKK 400 has been transferred to the Tax Appeal Agency's account, registration number
0216 and account number 4069029361, quoting the Appellant's name and FormID.


Yours faithfully
Lundgrens Advokatpartnerselskab



   ~~
Nicolai B. S0rensen
                                          _ _\~So..\~- 0 -
                                        (___jakob Schilder-Knudsen
Attorney (right of audience before           Attorney, Partner
the Danish Supreme Court), Partner




 LUNDG!lEi.'IS ADVOKATPAR.TNERSELSKAB                                      VAT NO. DK 36 44 20 42
 TUBORG BOULEVARD 12                                                       LUNDGREi.'IS.DK
 2900 HELLERUP                                                             TEL +45 3525 2535
 Case 1:18-md-02865-LAK Document 125-4 Filed 06/03/19 Page 8 of 15




                                     ATTESTATION


                          I, the undersigned, Annette Jon Rasmussen,
           Qualified Translator and Interpreter in the Danish and English languages,
            hereby attest the preceding text to be a true and faithful translation of
       the attach(:!d document in Danish produced to me this 17th day of August 2018.

                             Witness my hand and official seal




   Annette Jon Rasmussen, Qualified Translator and Interpreter (Danish and English)
Member of Danske Translat,arer (Danish Authorised Translators and Interpreters), a member
              organisation of FIT (Federation of International Translators)
                           Business reg. (CVR) no. 34146403
                                 Mariendalsvej 74 st tv
                                  DK-2000 Frederiksberg
                                         Denmark
                                     T: +45 61205213
                             E: mail@annettejonrasmussen.dk
                            W: www.annettejonrasmussen.dk
         Case 1:18-md-02865-LAK Document 125-4 Filed 06/03/19 Page 9 of 15

                                           LUNDGRENS



S kattea n kestyre Isen
Ved Vesterport 6, 4. sal
1606 K0benhavn V




                                                                                               Sagsnr.: 61779
                                                                                          nbs@lundgrens.dk
                                                                                            Tlf.: 3525 2925
                                                                                          jak@lundqrens.dk
                                                                                               Tlf.: 35252942
                                                                                          3.    august 2018




GOLDSTEIN LAW GROUP PC 401K PROFIT SHARING PLAN

Pa vegne vores klient, Goldstein Law Group PC 401K Profit Sharing Plan skal vi hermed paklage den
af SKAT afsagte afg0relse af 4. maj 2018. Afg0relsen fremlcegges som bilag 1.


For Skatteankestyrelsen nedlcegges f01gende


PAST AND


SKAT's afg0relse af 4. maj 2018 cendres, saledes at SKAT's tidligere afg0relser om refusion af ud-
bytteskatter til klager pa i alt DKK 9.521.280 stadfcestes.


SAGSFREMSTILLING


Klager blev stiftet 1. januar 1999 og er en amerikansk pensions plan, der efter interne amerikanske
regler er fritaget for skattepligt og som efter dobbeltbeskatningsoverenskomsten mellem Danmark
og USA er undtaget for betaling af kildeskat pa udbytteudlodninger fra Danmark.


Klager har i perioden fra 2014 til 2015 foretaget investeringer i danske aktier og har i den forbindelse
modtaget udbytter af disse aktier. I forbindelse med udbetalingen af disse udbytter er der blevet
indeholdt kildeskat pa udbyttebetalingen. Klager har efterf0lgende l0bende s0gt disse indeholdte
udbytteskatter udbetalt, hvilket SKAT har godkendt.




 LU1''DGR.E..'IS .IDVOKATPAftTNERSELSKAB                                        VAT NO. DK. 36 44 20 42
 TUBORG BOULEVARD 12                                                            LUNDGRE.:.'JS.DK
 2900 HELLERUP                                                                  TEL +4S 3525 2535
        Case 1:18-md-02865-LAK Document 125-4 Filed 06/03/19 Page 10 of 15

                                       LUNDGRENS



Ncervcerende sag omhandler det forhold, at SKAT i den paklagede afg0relse nu har tilbagekaldt disse
tidligere afg0relser, hvorved SKAT anerkendte klagers ret til at fa udbetalt indeholdte udbytteskatter.


1.   Baqgrunden for investeringerne


Goldstein Law Group PC 401K Profit Sharing Plan (Goldstein) blev stiftet 1. januar 1999. Goldstein
har siden stiftelsen foretaget en lang rcekke investeringer i bade amerikanske og udenlandske (ikke-
amerikanske) vcerdipapirer, finansielle produkter og kontrakter m.m.


I 2014 - 15 ar efter stiftelsen - begyndte klager at orientere sig imod investeringer i danske aktier.
Efter at have unders0gt de markedsmcessige betingelser for aktieinvesteringer i danske aktier valgte
klager at tilf0je de omhandlede investeringer til den portef0lje af investeringer, som klager i forvejen
foretog i regi af brokerselskabet ED&F Man Capital Markets Limited.


ED&F Man Capital Markets Limited, der er en del af ED&F Man Group, er et stort og velrenommeret
globalt finansielt broker-selskab, autoriseret og reguleret af Financial Conduct Authority ("FCA")
(194926). Selskabet har kontoradresse pa 3 London Bridge Street, London, SEl 9SG og er registreret
i England med et svarende til dansk CVR.nr. 1292851.


ED&F Man Group blev etableret i 1783 og beskceftiger i dag omkring 6.000 ansatte i 60 lande.


I forbindelse med samarbejdet mellem klager og ED&F Man Capital Markets Limited blev der indgaet
en rcekke ramme-aftaler, som dannede grundlag for samarbejdet og de investeringer, klager valgte
at foretage i de efterf0lgende ar.


Klager har ikke - og har aldrig haft - nogen sammenfaldende interesser med ED&F Man Capital
Market Ltd.


For at fa en bedre forstaelse af ED&F Man Capital Markets Ltd. almindelige serviceydelser kan hen-
vises til selskabets hjemmeside, hvor der blandt andet anf0res f01gende:


"We provide fixed income, equity and commodity exchange-traded funds and source liquidity for
listed and OTC block trades. We help customers from banks to hedge and real money funds with
algorithmic trading strategies and voice, electronic, chat, and FIX staged access."




 UJNDGRE.NS ADVOK.ATPAR.TNERSELSKA.B                                            VAT NO. DK 36 44 20 42
 TUBORGBOUlEVAR.012                                                             Lu"NDGREN'S.DK
 2900 HELLER.UP                                                                 TEL +45 3525 2535
          Case 1:18-md-02865-LAK Document 125-4 Filed 06/03/19 Page 11 of 15

                                      LUNDGRENS



"We provide equity crossing in pan-European, Asian, US and Canadian equities. With a client base
across Europe, North America and Asia-Pacific, we can quickly execute over-the-counter or on-ex-
change trades. We also offer execution and clearing of ICE and Eurex single stock futures and op-
tions."


"We provide clearing and settlement for equities and fixed-income securities. We offer global services
for on-exchange securities deals and settlement, and custodian services for on-exchange and over-
the-counter transactions. We can provide a full list of markets covered on request."


"We provide specialized securities lending and financing services to hedge funds and proprietary
trading firms."


Som det fremgar af ovenstaende, tilbyder ED&F Man Capital Markets Ltd. sine kunder en bred vifte
af forskellige investeringsmuligheder i alle former for vcerdipapirer mm.


2.   De foretagne investerinqer


Som ncevnt ovenfor, blev klager stiftet 1. januar 1999 og har siden da foretaget finansielle investe-
ringer, herunder hos ED&F Man Capital Market Limitecd.


I 2014 blev klager anbefalet at investere i danske aktier - blandt andet som en f01ge af, at klager
som amerikansk pensions plan har ret til 100% refusion af dansk indeholdt kildeskat pa udbytter.


Pa den baggrund foretog klager i 2014 og 2015 samlet 8 handler i danske b0rsnoterede aktier, som
alle gav udbytte, hvor der blev indeholdt scedvanlig kildeskat pa udbyttet, og hvor den indeholdte
udbytteskat efterf0lgende blev tilbages0gt af klager.


                                              **********

Som ncevnt har klager igennem mange ar foretaget investeringer i vcerdipapirer i en rcekke forskel-
lige lande. For ikke at skulle scette sig ind i tilbages0gningsproceduren i hvert enkelt land, har klager
gennem flere ar anvendt forskellige professionelle serviceudbydere til at sta for den praktiske tilba-
ges0gning af indeholdt kildeskat efter de regler, der gcelder for investeringer i det pagceldende land.




 LUNDGRENS .IDVOKATPAR.TNER.SELSKAB                                              \"AT NO. DK. 36 44 20 42
 TUBOR.G BOULEVAR.D 12                                                           LUNDGR.E.."IS.DK
 2900 HELLER.UP                                                                  TEL +45 3525 2535
        Case 1:18-md-02865-LAK Document 125-4 Filed 06/03/19 Page 12 of 15

                                             LUNDGRENS



Efter at klager i 2012 begyndte at investere gennem ED&F Man Capital Markets Limited, blev klager
introduceret for Goal TaxBack, som ED&F Man Capital Markets Ltd. havde et samarbejde med. Goal
TaxBack udbyder den service at tilbages0ge indeholdt udbytteskat for udenlandske investorer.


Som fl?Jlge af disse forhold udstedte klager fuldmagt W Goal TaxBack med henblik pa at Goal TaxBack
kunne tilbages0ge den indeholdte kildeskat. Som bilag 2 fremlcegges den fuldmagt, der blev udstedt
til brug herfor.


I forbindelse med tilbages0gningen af indeholdt kildeskat indsendte Goal TaxBack, pa vegne af kla-
ger, en anmodning om refusion af den indeholdte udbytteskat.


Som bilag 3 fremlcegges en af Goal TaxBack udfyldt tilbages0gningsblanket (Form 06.003 (ENG)),
af hvilken fremgar samtlige de informationer, som SKAT - dengang som nu - eftersp0rger for at
kunne trceffe beslutning om refusion af den indeholdte udbytteskat. Anmodningen fra Goal TaxBack
indeholdt saledes fl?Jlgende dokumenter:


    •    En udbytteerklcering (Tax Voucher), der dokumenterer dels udbytteudlodningen, dels den
         indeholdte udbytteskat.
    •    En sakaldt "Hjemstedserklcering", der skal dokumentere, at den person (fysisk eller juridisk)
         der tilbages0ger udbytteskatten, er skattemcessigt hjemmeh0rende i det land, med hvem
         Danmark har indgaet en dobbeltbeskatningsoverenskomst, der giver hjemmel til at tilbage-
         s0ge indeholdte kildeskatter pa udbytter.


Denne "hjemstedserklcering" ("Form 6166") udstedt af det amerikanske Finansministerium, frem-
lcegges som bilag 4. Det fremgar heraf, at klager er en pensionsplan, der er skattemcessigt hjem-
meh0rende i USA og som er undtaget fra amerikansk skattepligt. Udover at dokumentere, at klager
er skattemcessigt hjemmeh0rende i USA, dokumenterer erklceringen ligeledes, at klager er en ame-
rikansk pensions plan, hvorfor klager efter artikel 10 (3) i den dansk-amerikanske dobbeltbeskat-
ningsoverenskomst er berettiget til at fa refunderet hele den indeholdte udbytteskat.


Det skal understreges, at denne Form 6166 er en standardform, som det amerikanske finansmini-
sterium anvender som dokumentation for tilbages0gning af indeholdt udbytteskat i henhold til alle
dobbeltbeskatningsoverenskomster, som USA har indgaet. Der er saledes ikke tale om en blanket
der er udarbejdet scerligt til klager, eller scerligt til tilbages0gning af udbytteskat fra danske aktier.




 LUl\l"DGRENS ADVOK.'1.TP.UTNER.SELSK.'1.B                                        VAT NO. DK. 36 44 20 42
 TUBOR.G BOULEVAR.D 12                                                            LUNDGR.ENS.DK
 2900 HELLER.UP                                                                   TEL +45 3525 25l5
         Case 1:18-md-02865-LAK Document 125-4 Filed 06/03/19 Page 13 of 15

                                       LUNDGRENS



Pa baggrund af disse dokumenter tilbages0gte Goal TaxBack den kildeskat, der var blevet indeholdt
pa den udlodning, der var sket pa de aktier, klager ejede pa udlodningstidspunktet.


Efter SKAT's gennemgang af ovenstaende materiale trraf SKAT beslutning om at udbetale den inde-
holdte kildeskat, idet klager iht. dobbeltbeskatningsoverenskomsten mellem USA og Danmark var
berettiget til at fa udbetalt 100 % af den indeholdte kildeskat.


                                             **********
ANBRINGENDER


Til st0tte for den nedlagte pastand g0res det overordnet ga:!ldende, at klager har vreret retmressig
ejer (beneficial owner) af de omhandlede aktier pa tidspunktet for vedtagelsen af udbytteudlodnin-
gerne.


Efter danske regler er det ejeren af aktierne kl. 23 :59:59 pa dagen for generalforsamlingens vedta-
gelse at udbytteudlodningen, der anses for at vrere den retmressige ejer af det udloddede udbytte,
og dermed ogsa den der er berettiget til at tilbages0ge den indeholdte danske udbytteskat pa akti-
erne.


Klager er en lovformeligt stiftet og registreret pension plan i medf0r af dobbeltbeskatningsoverens-
komsten mellem USA og Danmark. Der foreligger dokumentation for, at klager er skattemressigt
hjemmeh0rende USA men er undtaget fra amerikansk skattepligt, jf. bilag 4.


Klager har modtaget dokumentation fra ED&F Man Capital Market Limited pa at have ejet og vreret
i besiddelse af de omhandlede aktier pa tidspunktet for vedtagelsen af udbytteudlodning fra det
udloddende selskab.


Klager har yderligere modtaget dokumentation for at have modtaget selve udbytteudlodningen eks-
klusiv indeholdt kildeskat. Saledes har klager ogsa modtaget dokumentation for, at der pa den pa-
ga:!ldende udbytteudlodning faktisk har vreret indeholdt dansk kildeskat.


Klager opfylder saledes betingelserne for at fa refunderet den indeholdte kildeskat, jf. dobbeltbe-
skatningsoverenskomsten mellem USA og Danmark artikel 10.




 LUNDGRENS .WVOK..\.TPARTNER.SELSKAB                                         VAT NO. DK. 36 44 20 42
 TUBOR.G BOULEVARD 12                                                        LUNDGR.E......S.DK
 2900 HELLER.UP                                                              TEL +45 3525 2535
         Case 1:18-md-02865-LAK Document 125-4 Filed 06/03/19 Page 14 of 15

                                               LUNDGRENS



Klager har saledes vceret berettiget til at modtage refusion af den indeholdte kildeskat pa udbytte-
udlodningerne, og det er derfor med urette, at SKAT ved den paklagede afg0relse tilbagekaldt sin
tidligere begunstigende forvaltningsakt.


                                                 **********

SKAT har i kendelsen p. 2 oplyst, at deter SKAT's opfattelse, at refusionerne til klager skulle vcere
formodet svindel, og det fremgar ligeledes, at SKAT har anmeldt denne - og tilsyneladende andre -
sager til S0IK som f01ge af en mistanke om, at klager ikke skulle have ejet de aktier, som ligger til
grund for tilbages0gningerne, og som f01ge af en mistanke om, at klager ikke skulle have modtaget
selve udbytteudlodningen fra det udloddende selskab.


Helt grundlceggende synes disse pastande ganske l0srevet fra sagens faktiske omsta:?ndigheder.


Yderligere er disse pastande i strid med den dokumentation, som klager har modtaget fra ED&F Man
Capital Market Limited, og klager kan derfor ikke genkende det billede, SKAT tegner ved denne
beskrivelse.


Klager har foretaget scedvanlige investeringer i danske aktier. Samtlige disse investeringer - herun-
der ejerskabet og modtagelsen af udbytteudlodningerne - har udm0ntet sig i helt scedvanlige regi-
streringer og posteringer pa klagers konto i et internationalt start anerkendt investeringsfirma, der
er underlagt kontrol af de britiske finansmyndigheder.


Den dokumentation, der er fremlagt med tilbages0gningsblanketten er og var helt scedvanlig og ogsa
fuldt tilstrcekkelig dokumentation for bade ejerskab og pengestr0mme. Den omhandlede dokumen-
tation svarer ganske til den dokumentation, SKAT fortsat anbefaler man vedla:?gger sin anmodning
om refusion af indeholdte kildeskatter, og dokumentationen svarer ganske til den dokumentation,
SKAT har krcevet gennem mange ars fast praksis.


Klager har pa intet tidspunkt haft grundlag for at betvivle validiteten af den dokumentation, klager
har modtaget fra ED&F Man Capital Market Ltd., og klager har fortsat intet bela:?g for at betvivle, at
de posteringer og registreringer, der fremgar af materialet fra ED&F Man Capital Market Ltd. ikke
skulle va:?re korrekte.




 LUNDGR..E.'\IS .WVOK..\.TPAR.TNERSELSK.'1.B                                  VAT NO. DK 36 44 20 42
 TUBOR.G BOULEVARD 12                                                         LUNDGR..E."IS.DK
 2900 HELLER.UP                                                               TEL +45 3525 2535
           Case 1:18-md-02865-LAK Document 125-4 Filed 06/03/19 Page 15 of 15

                                    LUNDGRENS



PROCESSUELLE FORHOLD


Vi skal venligst anmode om kontorforhandling, forinden der udarbejdes sagsfremstilling i sagen.
Yderligere skal vi venligst anmode om, at ncervcerende klage behandles af Landsskatteretten.


Adgang til retsm0de forbeholdes. Klagegebyr start kr. 400 er d.d. overf0rt til Skatteankestyrelsens
konto reg. nr. 0216, konto nr. 4069029361 med henvisning til Klagers navn og BlanketID.


Med venlig hilsen
Lundgrens Advokatpartnerselskab


                                        ,?\akb Sd.!~- b) _
Nicolai B. S0rensen                  C__jakob Schilder-Knudsen
Advokat (H), Partner                       Advokat, Partner




 LUNDGRENS .ADVOKATPARTNERSELSKAB                                          VAT NO. DK. 36 44 20 42
 TlJBORG BOULEVARD 12                                                      LUNDGRENS.DK
 2900 HELLER.UP                                                            TEL +45 3525 2535
